Case 4:19-cr-00271-SDJ-KPJ
        Case 4:20-mj-00076 *SEALED*
                            Document 1Document
                                        Filed on 20
                                                 01/16/20
                                                     Filed in
                                                            12/11/19
                                                              TXSD Page
                                                                     Page11ofof65 PageID
                                       #: 58



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS                     United States Courts
                                      SHERMAN DIVISION                           Southern District of Texas
                                                                                          FILED
   UNITED STATES OF AMERICA                            §                             January 16, 2020
                                                       §           SEALED                      
                                                                               David J. Bradley, Clerk of Court
   v.                                                  §
                                                       §          No. 4:19CR271
                                                       §    Judge Jordan
                                                       §     4:20-MJ-0076
                                                       §
                                                       § UNSEALED Upon Arrest
                                                                                                  i.. t

                                FIRST SUPERSEDING INDICTMENT
                                                                                    OH: 11 aip
  THE UNITED STATES GRAND JURY CHARGES:

                                          Count One

                                                      Violation: 21 U.S.C. § 846
                                                      (Conspiracy to Possess with the Intent to
                                                      Distribute and Distribution of Cathinone
                                                      and Cathine (KHAT))

           That from sometime in or about 2015, and continuously thereafter up to and

  including the date of this First Superseding Indictment, in the Eastern District of

  Texas and elsewhere,




  defendants, did knowingly and intentionally combine, conspire, and agree with each

  other and other persons known and unknown to the United States Grand Jury, to

  knowingly and intentionally possess with the intent to manufacture, distribute and



  First Superseding Indictment - Page 1
Case 4:19-cr-00271-SDJ-KPJ
        Case 4:20-mj-00076 *SEALED*
                            Document 1Document
                                        Filed on 20
                                                 01/16/20
                                                     Filed in
                                                            12/11/19
                                                              TXSD Page
                                                                     Page22ofof65 PageID
                                       #: 59



   possess with the intent to distribute a mixture or substance containing a detectable

   amount of cathinone and cathine (KHAT), a violation of 21 U.S.C. § 841(a)(1).

           In violation of 21 U.S.C. § 846.

                                               Count Two

                                                       Violation: 21 U.S.C. § 841(a)(1)
                                                       (Possession with the Intent to Distribute
                                                       and Distribution of KHAT)

           That from sometime in or about 2015, and continuously thereafter up to and

   including the date of this First Superseding Indictment, in the Eastern District of Texas and

   elsewhere,



                                          Melik B. Ebrahim



  defendants, did knowingly and intentionally possess with the intent to distribute a mixture

  or substance containing a detectable amount of cathinone and cathine (KHAT), a violation

  of 21 U.S.C. § 841(a)(1).

                   In violation of 21 U.S.C. § 841(a)(1).

              NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE
                            Criminal Forfeiture Pursuant to 21 U.S.C. § 853

          As a result of committing the offenses charged in this First Superseding Indictment,

  the defendants shall forfeit to the United States, pursuant to 21 U.S.C. § 846, all property

  used to commit or facilitate the offenses, proceeds from the offenses, and property derived




  First Superseding Indictment - Page 2
Case 4:19-cr-00271-SDJ-KPJ
        Case 4:20-mj-00076 *SEALED*
                            Document 1Document
                                        Filed on 20
                                                 01/16/20
                                                     Filed in
                                                            12/11/19
                                                              TXSD Page
                                                                     Page33ofof65 PageID
                                       #: 60



   from proceeds obtained directly or indirectly from the offenses, including but not limited

  to the following:

           All such proceeds and/or instrumentalities are subject to forfeiture by the

  government.


  Substitute Assets

           Moreover, if, as a result of any act or omission of any defendants, any property


  subject to forfeiture:

                   (a) cannot be located upon the exercise of due diligence;

                   (b) has been transferred or sold to, or deposited with a third person;

                   (c) has been placed beyond the jurisdiction of the court;

                   (d) has been substantially diminished in value; or

                   (e) has been commingled with other property which cannot be

                            subdivided without difficulty;

          The United States intends to seek forfeiture of any other property of the

  defendants up to the value of the forfeitable property, including but not limited to all

  property, both real and personal owned by the defendants. As a result of the commission

  of the offenses alleged in this First Superseding Indictment, any and all interest that the

  defendants has in any such property is vested in and forfeited to the United States.




  First Superseding Indictment - Page 3
Case 4:19-cr-00271-SDJ-KPJ
        Case 4:20-mj-00076 *SEALED*
                            Document 1Document
                                        Filed on 20
                                                 01/16/20
                                                     Filed in
                                                            12/11/19
                                                              TXSD Page
                                                                     Page44ofof65 PageID
                                       #: 61



                                               A TRUE BILL




                                               GRAND JURY FOREPERSON


   JOSEPH D. BROWN
   UNITED STATES ATTORNEY




  HEATIIER HARRIS RATTAN Date
  Assistant United States Attorney




  First Superseding Indictment
   Page 2
Case 4:19-cr-00271-SDJ-KPJ
        Case 4:20-mj-00076 *SEALED*
                            Document 1Document
                                        Filed on 20
                                                 01/16/20
                                                     Filed in
                                                            12/11/19
                                                              TXSD Page
                                                                     Page55ofof65 PageID
                                       #: 62



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

    UNITED STATES OF AMERICA                      §
                                                  §           SEALED
    v.                                            §
                                                  §          No. 4:19CR271
                                                  §           Judge Jordan
                                                  §
                                                  §
                                                  §
                                   NOTICE OF PENALTY

                                       Count One


  Violation:                21 U.S.C. § 846

  Penalty:                  Not less than 10 years and not more that life imprisonment, a
                            fine not to exceed $10 million, or both; supervised release of
                            at least 5 years;

   Special Assessment:      $100.00

                                       Count Two


   Violation:               21 U.S.C. § 841(a)(1)

   Penalty:                 Not less than 10 years and not more that life imprisonment, a
                            fine not to exceed $10 million, or both; supervised release of
                            at least 5 years;

   Special Assessment:      $100.00




   Notice of Penalty
   Page 1
Case 4:20-mj-00076 Document 1 Filed on 01/16/20 in TXSD Page 6 of 6




                                    4:20-MJ-0076
